COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-07-231-CV
 
NOBLE
EZUKANMA, M.D. AND                                            APPELLANTS
HEALTHFIRST MEDICAL GROUP, 
P.A., AND KRISHNABABU 
CHUNDURI, M.D. 
 
                                                   V.
 
ROBERT
GENE CUNNINGHAM,                                               APPELLEES
INDIVIDUALLY AND AS
REPRESENTATIVE 
OF THE ESTATE OF PATRICIA
MAUDINE 
CUNNINGHAM, DECEASED, ROBIN
LEE 
CUNNINGHAM BISHOP, AND TRACY 
JEANNE CUNNINGHAM LANG
 
                                                 AND
 
ROBERT
GENE CUNNINGHAM,                                             APPELLANTS
INDIVIDUALLY AND AS
REPRESENTATIVE 
OF THE ESTATE OF PATRICIA
MAUDINE 
CUNNINGHAM, DECEASED, ROBIN
LEE 
CUNNINGHAM BISHOP, AND TRACY
JEANNE 
CUNNINGHAM LANG
 
                                                   V.
 
LINCOLN
CHIN, M.D. AND LADI O.M.                                      APPELLEES
HAROONA,
M.D.                                                                                 
 
                                               ----------
            FROM THE 141ST
DISTRICT COURT OF TARRANT COUNTY
                                               ----------




                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered appellants Robert Gene Cunningham, Individually and
as Representative of the Estate of Patricia Maudine Cunningham, Deceased, Robin
Lee Cunningham Bishop, and Tracy Jeanne Cunningham Lang and appellee Lincoln
Chin, M.D.=s AJoint Motion To Dismiss.@  It is the court=s opinion that the motion should be granted; therefore, we dismiss
appellants= appeal of
the judgment rendered in favor of appellee Lincoln Chin, M.D. only.  See TEX. R. APP. P.
42.1(a)(2), 43.2(f).  The remaining
portion of the appeal shall hereafter be styled ARobert Gene Cunningham, Individually and as Representative of the
Estate of Patricia Maudine Cunningham, Deceased, Robin Lee Cunningham Bishop,
and Tracy Jeanne Cunningham Lang v. Ladi O.M. Haroona, M.D.@
Costs of appellants= appeal of the judgment entered in appellee Chin=s favor shall be paid by the party incurring the same, for which let
execution issue.
 
PER
CURIAM       
 
 
PANEL B:  GARDNER, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  June 5, 2008




[1]See Tex. R. App. P. 47.4.